Case 3:13-cv-00628-RCJ-CLB Document 153-7 Filed 04/06/21 Page 1 of 31




                      EXHIBIT F
     Case
     Case 3:13-cv-00628-RCJ-CLB
          3:13-cv-00628-RCJ-CBC Document
                                 Document153-7 Filed 09/18/15
                                          65-8 Filed 04/06/21 Page
                                                              Page 12 of
                                                                      of 30
                                                                         31




 1   Barry L. Breslow, Esq. (Resident Counsel)
     Nevada State Bar #3023
 2   Robison, Belaustegui, Sharp & Low
     A Professional Corporation
 3   71 Washington Street
     Reno, Nevada 89503
 4   Telephone: (775) 329-3151
     Emails: klow@rbsllaw.com;
 5           bbreslow@rbsllaw.com

 6   Steve W. Berman (pro hac vice)
     Nicholas S. Boebel (pro hac vice)
 7   Hagens Berman Sobol Shapiro LLP
     1918 Eighth Avenue, Suite 3300
 8   Seattle, WA 98101
     Telephone: (206) 268-9320
 9   Emails: steve@hbsslaw.com;
              nickb@hbsslaw.com
10
     Christopher D. Banys (pro hac vice)
11   Richard C. Lin (pro hac vice)
     Banys, P.C.
12   1032 Elwell Court, Suite 100
     Palo Alto, CA 94303
13   Telephone: (650) 308-8505
     Emails: cdb@banyspc.com;
14           rcl@banyspc.com

15   Attorneys for Plaintiff
     Applications in Internet Time LLC
16

17                               UNITED STATES DISTRICT COURT
18                                         DISTRICT OF NEVADA
19   APPLICATIONS IN INTERNET TIME, LLC,                Civil Action No.: 3:13-CV-00628-RCJ-VPC

20                                         Plaintiff,
                                                        DECLARATION OF CRAIG
21
              v.                                        ROSENBERG RE CLAIM
22                                                      CONSTRUCTION
     SALESFORCE.COM, INC.,
23
                                     Defendant.
24

25

26

27

28

     DECLARATION OF CRAIG ROSENBERG RE CLAIM CONSTRUCTION
     005023-11 809681 V1
     Case
     Case 3:13-cv-00628-RCJ-CLB
          3:13-cv-00628-RCJ-CBC Document
                                 Document153-7 Filed 09/18/15
                                          65-8 Filed 04/06/21 Page
                                                              Page 23 of
                                                                      of 30
                                                                         31




 1            I, Craig Rosenberg, hereby declare, affirm, and state the following:

 2            1.       The facts set forth below are known to me personally and I have firsthand knowledge

 3   of them.

 4            2.       I make this Declaration in support of Plaintiff Applications In Internet Time, LLC’s

 5   (“AIT”) proposed claim constructions in the above-captioned matter.

 6   I.       Background
 7            3.       I am a senior human factors engineer, user interface designer, and software architect

 8   at Global Technica. A copy of my CV as well as a listing of my prior consulting engagements,

 9   including cases in which I have testified as an expert at trial or by deposition in the last five years,

10   are attached as Exhibit 1 to this Declaration.

11            4.       I am being compensated at the rate of $325 per hour for my work in connection with

12   this matter. My compensation in this action is not dependent in any way on the contents of this

13   Declaration, the substance of any further opinions or testimony that I may provide, or on the ultimate

14   outcome of this action.

15            5.       I have reviewed U.S. Patent Nos. 7,356,482 (“the ‘482 patent”) and 8,484,111 (the

16   ‘111 patent”) and their file histories. I understand that the ‘482 and ‘111 patents are related, and that

17   both patents claim priority to the same original patent application, U.S. Patent Application No.

18   09/215,898, filed on December 18, 1998.

19            6.       The ‘482 and ‘111 patents are both titled “Integrated Change Management Unit,” and

20   the patents relate generally to systems and methods for enabling individuals with knowledge of

21   business processes, rather than only computer programmers, to have responsibility for application

22   development with a simple and efficient metadata-driven application platform.

23            7.       I understand that the general standard for construing claim terms is the meaning that

24   the terms would have to a person of ordinary skill in the art in question at the time of the invention.

25            8.       I understand that the factors to be considered in determining the level of ordinary skill

26   in the art to be: (1) the educational level of active workers in the field, including the named inventors

27   of the patent; (2) the type of problems encountered in the art; (3) prior art solutions to those

28   problems; (4) the rapidity with which innovations are made; and (5) the sophistication of the

     DECLARATION OF CRAIG ROSENBERG RE CLAIM CONSTRUCTION - 1 -
     005023-11 809681 V1
     Case
     Case 3:13-cv-00628-RCJ-CLB
          3:13-cv-00628-RCJ-CBC Document
                                 Document153-7 Filed 09/18/15
                                          65-8 Filed 04/06/21 Page
                                                              Page 34 of
                                                                      of 30
                                                                         31




 1   technology in the art. I further understand that the alleged invention date of the ‘482 and ‘111 patent

 2   claims is sometime around December 1997.

 3            9.       I understand that, in construing terms, the Court looks first to the intrinsic evidence of

 4   record, which includes the patent itself (including the claims and the specification) and the

 5   prosecution history of the patent. I also understand that the Court may also consider extrinsic

 6   evidence, which includes expert and inventor testimony, dictionaries, and learned treatises.

 7            10.      I understand that a claim is indefinite if it does not inform one of ordinary skill in the

 8   art about the scope of the invention with reasonable certainty. I also understand that the party

 9   alleging that a patent claim is indefinite bears the burden of proving indefiniteness by clear and

10   convincing evidence.

11            11.      Based on my review of the ‘482 and ‘111 patents and on my consideration of the

12   above-mentioned factors, it is my opinion that a person of ordinary skill in the art at the time of the

13   invention of the ‘482 and ‘111 patents (sometime in the late 1997-98 time period) would be someone

14   with a bachelor’s degree in computer science, computer engineering, mathematics, or a similar

15   course of study and at least 3 years of practical experience working in software development or

16   computer programming.

17            12.      I am offering my opinions in this lawsuit based on my experience as one of at least

18   ordinary skill in the art of the ‘482 and ‘111 patents at the time of the invention.

19            13.      Traditionally, a computer program, also called a software application, is first written

20   in source code using a suitable programming language, such as C, C++, or Java. Then, the source

21   code is compiled into machine-executable code, also known as binary code. The machine-

22   executable code can subsequently be distributed to various users.

23            14.      When any change or modification needs to be incorporated into the program, a

24   software developer or programmer must modify or rewrite the relevant portion of the source code.

25   Thereafter the new source code must be re-compiled and re-tested, and the new machine-executable

26   code must be re-distributed to the users. This whole process must be repeated for each and every

27   modification made to the program.

28            15.      In some cases, changes or modifications need to be made to a program rather

     DECLARATION OF CRAIG ROSENBERG RE CLAIM CONSTRUCTION - 2 -
     005023-11 809681 V1
     Case
     Case 3:13-cv-00628-RCJ-CLB
          3:13-cv-00628-RCJ-CBC Document
                                 Document153-7 Filed 09/18/15
                                          65-8 Filed 04/06/21 Page
                                                              Page 45 of
                                                                      of 30
                                                                         31




 1   frequently. For example, bugs need to be fixed; new features and functions need to be added;

 2   adjustments need to be made based on business requirements; and so on. The ‘482 and ‘111 patents

 3   discuss, as an example, a situation where changes in regulatory requirements may result in business

 4   changes in specific industries and consequently causing business applications to implement

 5   functional or data changes. Other types of changes, such as bug fixes and new features, may also

 6   result in modifications or updates to an application. As the ‘482 and ‘111 patents point out,

 7   “Without an integrated method for automatically handling such changes, a developer or user of

 8   software that tracks business operations must continually rewrite part or all of the software in order

 9   to accurately and fully reflect these changes, usually at great expense and effort and with little hope

10   for relief.” (‘482 patent at 9:4-9. ‘111 patent at 9:9-15.)

11   II.      The '482 and '111 Patents and the Preferred Embodiment
12            16.      The ‘482 and ‘111 patents disclose a system and method to automate the software

13   modification process, thus relieving software developers from manually implementing software

14   changes and in general streamlining and improving the process of developing software applications.

15   Instead of writing a software application in source code, the invention defines various aspects of an

16   application, such as its functionality, user interface, and data, using metadata combined with a data

17   dictionary.

18            17.      The ‘482 and the ‘111 patents describe a system where four different layers work in

19   conjunction to allow users to easily modify an application or a set of applications to suit the users’

20   needs without having to modify the applications source code (Change Layer, Java Data Management

21   Layer, Metadata Layer, Business Content Layer). There are many advantages of having a system

22   that allows the user to quickly make changes to an application without the user having to be a highly

23   technical software engineer. There are other advantages associated with the inventive system

24   described in the ‘482 and ‘111 patents including easier configuration management, easier to make

25   changes to the application’s user interface, easier to make changes to the application’s business

26   logic, easier to make changes to the application’s reporting and logging functionality, and easier to

27   build and deploy the system to its end users.

28            18.      The disclosed system is able to accomplish these advantages through the use of the

     DECLARATION OF CRAIG ROSENBERG RE CLAIM CONSTRUCTION - 3 -
     005023-11 809681 V1
     Case
     Case 3:13-cv-00628-RCJ-CLB
          3:13-cv-00628-RCJ-CBC Document
                                 Document153-7 Filed 09/18/15
                                          65-8 Filed 04/06/21 Page
                                                              Page 56 of
                                                                      of 30
                                                                         31




 1   four different layers described above (Change Layer, Java Data Management Layer, Metadata Layer,

 2   Business Content Layer) combined with a data dictionary and two types of metadata that are both

 3   part of the metadata layer. The patent describes the data dictionary as follows: “The data dictionary

 4   describes or defines the data elements of the application system and the business content layer and

 5   how a data element is recorded and managed at the database management system (DBMS) level.”

 6   (‘482 patent at 12:34-38. '111 patent at 12:39-43.). A data dictionary can be defined as a collection

 7   of descriptions of the data objects or items in a data model for the benefit of programmers and others

 8   who need to refer to them. The data dictionary holds the various data elements that are used in the

 9   application. In general, when developing programs that use a data model, a data dictionary can be

10   consulted to understand where a data item fits in the structure, what values it may contain, and what

11   the data item means in real-world terms. For example, a bank or group of banks could model the

12   data objects involved in a loan application. They could then provide a data dictionary for a bank's

13   programmers. The data dictionary would describe each of the data items in its data model for

14   consumer banking (for example, "Account holder" and ""Loan Amount").

15            19.      Fundamentally speaking, metadata is data that describes attributes of the data – in

16   other words, “data about data.” (Understanding Metadata, page 1,

17   http://www.niso.org/publications/press/UnderstandingMetadata.pdf. Metadata,

18   https://en.wikipedia.org/wiki/Metadata. Metadata, http://whatis.techtarget.com/definition/metadata.)
19   The invention described in the ‘482 and ‘111 patents takes advantage of this characteristic of

20   metadata and uses metadata to define all aspects of an application. The metadata forms a metadata

21   layer. (‘482 patent at 12:30-52. ‘111 patent at 12:34-56.) In a specific embodiment, the metadata is

22   stored in metadata tables in a database. (‘482 patent at 12:53-14:19. ‘111 patent at 12:57-14:21.)

23   Different metadata tables may be used to store different types of metadata.

24            20.      In a preferred embodiment, there is a metadata layer that manages and stores the

25   application metadata. ('482 patent at 12:15-14:19. '111 patent at 12:20-14:21.) The metadata model

26   has two main components: a business content data dictionary and an application component. "The

27   business content layer includes business knowledge, logical designs, physical designs, physical

28   structures, relationships, and data associated with a selected area of business activity. The business

     DECLARATION OF CRAIG ROSENBERG RE CLAIM CONSTRUCTION - 4 -
     005023-11 809681 V1
     Case
     Case 3:13-cv-00628-RCJ-CLB
          3:13-cv-00628-RCJ-CBC Document
                                 Document153-7 Filed 09/18/15
                                          65-8 Filed 04/06/21 Page
                                                              Page 67 of
                                                                      of 30
                                                                         31




 1   content layer is defined by and referenced in the metadata layer so that the necessary objects, tables,

 2   columns, relationships, functions, procedures and data can be read and updated by the Java data

 3   management layer." ('482 patent at 12:16-28. '111 patent at 12:20-31.) "The data dictionary

 4   describes or defines the data elements of the application system and the business content layer and

 5   how a data element is recorded and managed at the database management system (DBMS) level.

 6   The application component primarily records procedures for manipulating business information

 7   using data entry forms, worklists, processes, documents, reports, and business logic." ('482 patent at

 8   Fig 1; 12:34-41. '111 patent at Fig 1; 12:37-45.)

 9            21.      Thus, at a high level, the '482 and '111 patents describe metadata within two layers:

10   one layer includes metadata that defines the unique aspects of an application; and the other layer

11   includes metadata that defines aspects common to a variety of applications. They correspond to the

12   first and second information, respectively, as recited in the asserted claims.

13            22.      In the invention disclosed in the ‘482 and the ‘111 patent, the data dictionary works in

14   concert with the two types of metadata (i.e. “unique” and “common”) to fully specify an application

15   or set of applications. The data dictionary holds the various kinds of data that the application will use

16   and the metadata is then used to customize the various data elements in the data dictionary

17   depending on what is needed by the specific application.

18            23.      As an example, let us describe a software application that a bank is creating to allow

19   customers to submit an application to take out a loan from the bank. In addition to other

20   components, the bank software applications used to gather and process information from potential

21   loan applicants will need to have a user interface for the user of the application to input information

22   about the applicant of the loan as well as business logic that describes how the data that is submitted

23   is processed, where it is routed, how reporting and accounting takes place, etc. In our simple

24   example, let us say there are two kinds of loans that the bank application needs to support; 1) a short

25   term cash loan with a maximum loan amount of $1,000 and 2) a home mortgage loan with a

26   maximum amount of $1,000,000. Both of these loan applications will need to collect basic

27   information about the applicant including their first name, last name, address, phone number, etc.

28   These are all data fields are described in the data model and are also aggregated into the data

     DECLARATION OF CRAIG ROSENBERG RE CLAIM CONSTRUCTION - 5 -
     005023-11 809681 V1
     Case
     Case 3:13-cv-00628-RCJ-CLB
          3:13-cv-00628-RCJ-CBC Document
                                 Document153-7 Filed 09/18/15
                                          65-8 Filed 04/06/21 Page
                                                              Page 78 of
                                                                      of 30
                                                                         31




 1   dictionary. Each of these common data elements can be described by metadata that describe these

 2   common attributes of these elements. As described above, this would be the metadata that defines

 3   aspects of the application that were "common" across the two different loan applications (i.e. short

 4   term loan and home mortgage loan). Each of these data elements would be fully defined and

 5   customized by “common” metadata, that describes attributes of the data elements for each of the two

 6   variants of the bank loan application.

 7            24.      In addition to the metadata that is describing the “common” data elements, there

 8   would also be metadata that is describing the “unique” aspects of the two different loan applications.

 9   For example, the short term loan application may have a data element that needs to be provided by

10   the user that describes the date of the next paycheck, however this would not be needed in the home

11   loan application. Similarly, the home mortgage loan application may have a data element that needs

12   to be provided by the user that describes the currently assessed value of the house for which the

13   applicant wants to take out a home mortgage for but this data field would not be needed for the short

14   term loan application. Each of these two data elements would be fully defined and customized by

15   “unique” metadata, that describes attributes of the data elements for each of the two variants of the

16   bank loan application (i.e. short term loan application versus home mortgage loan application.) In

17   order for a user to build or modify the bank loan application all they would need to do is to modify

18   the metadata that describes the attributes of the common and unique data elements and the system

19   would automatically rebuild the application and distribute it to the servers to reflect the attributes of

20   the underlying metadata.

21            25.      In the preferred embodiment, the metadata defining the common aspects of a variety

22   of applications is described as standard interface system, or SIS. ('482 and '111 patents at Figs. 3-5.)

23   The SIS tables define application functions that are used to generate various application components.

24   These tables are part of the metadata layer. ('482 patent at 12:54-55. '111 patent at 12:58-59.) SIS

25   has the advantage of not requiring (re)programming to respond to changes made to the applications

26   because the system is dependent on and driven by metadata. ('482 patent at 11:64-12:2. '111 patent

27   at 11:66-12:4.)

28            26.      When an application is needed (e.g., by an end user), the metadata that defines the

     DECLARATION OF CRAIG ROSENBERG RE CLAIM CONSTRUCTION - 6 -
     005023-11 809681 V1
     Case
     Case 3:13-cv-00628-RCJ-CLB
          3:13-cv-00628-RCJ-CBC Document
                                 Document153-7 Filed 09/18/15
                                          65-8 Filed 04/06/21 Page
                                                              Page 89 of
                                                                      of 30
                                                                         31




 1   application, including both the common and the unique metadata, is interpreted to generate the

 2   necessary components of the application, including, for example, its user interface, functionality,

 3   application data, and so on. The ‘482 and ’111 patents refer to this process as “data mapping”

 4   without hard-wired coding. (‘482 patent at 15:17-30. ‘111 patent at 15:19-32.) In the preferred

 5   embodiment, this is done through the Java Data Management Layer. ('482 patent at 14:21-16:16.

 6   '111 patent at 14:25-16:16.) As a result, applications are created in an entirely metadata-driven

 7   fashion.

 8            27.      In connection with the Java Data Management Layer, which is responsible for

 9   interpreting the metadata and generating the applications, the ‘482 and ‘111 patents states that “The

10   user interface is generated by the interpretation of the metadata layer delivered to the Java data

11   management layer.” (‘482 patent at 15:17-18. ‘111 patent at 15:19-20.) “The Java data

12   management layer and thus what the end user sees is defined only by the metadata and is generated

13   as needed by a single program that interprets what a form will look like.” (‘482 patent at 15:26-29.

14   ‘111 patent at 15:28-30.) Thus, an application is solely defined by metadata and generated from

15   such metadata as needed. This helps improve programming flexibility since there is no hard-wired

16   connection between an application’s source code and its business operations and data. (‘482 patent

17   at 15:29-30. ‘111 patent at 15:15:31-32.) "The Java data management layer and the metadata layer

18   together serve as a standard interface system that is positioned 'on top of' one or more databases,

19   allowing addition, deletion and modification of data entry forms, tables, views, images, reports,

20   queries, information processing and logic, monitoring or work flow and distribution and routing,

21   menu presentations and provision of regulatory or non-regulatory alerts. Substantially all of the data

22   entry and modification, report monitoring and preparation, and other monitoring processes are

23   transparent so that the user need not be a computer programmer to deal with changes that occur from

24   time to time." ('482 patent at 16:4-15. '111 patent at 16:5-16.)

25            28.      Since every aspect of an application is defined by metadata, whenever any

26   modification needs to be incorporated into the application, only the relevant metadata needs to be

27   changed. There is no need to modify or rewrite the application’s source code since the application is

28   not defined using source code as with the traditional method. As the ‘482 and ‘111 patents point out,

     DECLARATION OF CRAIG ROSENBERG RE CLAIM CONSTRUCTION - 7 -
     005023-11 809681 V1
     Case
      Case3:13-cv-00628-RCJ-CLB
           3:13-cv-00628-RCJ-CBC Document
                                  Document153-7
                                           65-8 Filed
                                                Filed 04/06/21
                                                      09/18/15 Page
                                                               Page 10
                                                                    9 ofof30
                                                                           31




 1    “The most important aspect of the server-based, programming-free model is the system’s ability to

 2    create, change and (re)configure the application system at one location and to promptly make the

 3    modified application system available elsewhere within the enterprise as well. This approach also

 4    eliminates the need to write new code or to modify existing code and eliminate the need for

 5    (re)compiling and creating executable instructions and updating every affected user’s computer

 6    within the organization. This approach is implemented using intuitive, user-friendly, dialog-based

 7    screens and using small code segments to define business logic.” (‘482 patent at 12:43-52. ‘111

 8    patent at 12:46-56.)

 9             29.      By using the metadata to define software applications, the invention is able to

10    automate the software modification process by generating an application’s executable code from

11    interpreting its metadata. Moreover, since only the metadata needs to be modified to incorporate

12    changes to an application, which eliminates the need to modify or rewrite the application’s source

13    code, a person without extensive software programming skill may also be able to modify the

14    application’s metadata and thus making changes to the application. This lessens the demand on

15    software developers and programmers as well.

16             30.      Certain software functionalities are often commonly found in multiple software

17    applications. For example, most applications today have a graphical user interface with similar

18    design layout and functionality. Other features common to multiple applications include: printing,

19    file opening, file saving, data searching, program exiting, and so on. Such common functionalities

20    are also defined using metadata, similar to other aspects of the applications.

21             31.      Suppose that a particular functionality is found among several software applications.

22    The same set of metadata that defines this functionality can then be used and reused by all those

23    applications that implement this functionality. The ‘482 and ‘111 patents refer to such metadata as

24    information “common to a variety of applications.” (‘482 patent at 32:19-20, 33:41-43. ‘111 patent

25    at 31:64-66, 32:43-45, 33:25-27.) When a new application needs to be developed, it can re-use all

26    the existing metadata that defines those functionalities shared by existing applications, and only

27    develop and create new metadata that defines functionalities unique to this new application. The

28    ‘482 and ‘111 patents refer to metadata that defines functionalities unique to a particular application

      DECLARATION OF CRAIG ROSENBERG RE CLAIM CONSTRUCTION - 8 -
      005023-11 809681 V1
     Case
     Case 3:13-cv-00628-RCJ-CLB
          3:13-cv-00628-RCJ-CBC Document
                                 Document153-7 Filed 09/18/15
                                          65-8 Filed 04/06/21 Page
                                                              Page 10
                                                                   11 of
                                                                      of 30
                                                                         31




 1    as “information about the unique aspects of a particular application.” (‘482 patent at 32:16-17,

 2    33:39-40. ‘111 patent at 31:62-63, 32:41-42, 33:23-24.) This approach modularizes software

 3    components and helps reduce time and resource for developing new applications.

 4              32.       Moreover, if changes need to be made to a common functionality shared among

 5    multiple applications, only one set of metadata needs to be modified to incorporate the changes.

 6    Since the metadata is re-used by all the applications that implement this functionality, the changes

 7    are automatically propagated to all those applications using the same set of metadata.

 8    III.      “layer[s]”
 9              33.       I understand that there is a dispute in this case regarding the construction of the term

10    “layer[s].” Specifically, I understand that the parties’ proposed constructions for this term is as

11    follows:

12           Claim Term or Phrase             AIT’s Proposed                    Salesforce’s Proposed
                                              Construction                      Construction
13           “layer[s]”                       “a set of functionally or         Indefinite, or in the
14                                            logically related software        alternative, requiring at least
             (‘482 claims 1, 3, 5, 10, 20,    components”                       “a group of data and/or
15           21, 23, 25, 30, 40)                                                functions that serve a
                                                                                particular purpose, which is
16                                                                              separate and distinct from
                                                                                other such groups”
17

18              34.       I agree with AIT’s proposed construction for this term. The system described in the
19    '482 patent has a layered architecture, including a metadata layer, a Java Data Management layer,
20    and a change management layer. ('482 patent at 9:33-48, 12:15-16-60, Fig. 1.) The metadata layer
21    further includes two sub-layers. ('482 patent at 12:15-41.) Each layer includes related components
22    that together serve a particular purpose or perform a particular set of related tasks. For example, the
23    metadata layer stores and manages metadata that define applications. ('482 patent at 12:15-14:19.)
24    The Java Data Management layer generates applications based on each application's metadata stored
25    in and managed by the metadata layer. ('482 patent at 14:21-16:16.) The change management layer
26    monitors and detects changes made to specific applications. ('482 patent at 16:17-46.)
27              35.       "Layer" is a well-known and well-defined concept in software architecture and
28

      DECLARATION OF CRAIG ROSENBERG RE CLAIM CONSTRUCTION - 9 -
      005023-11 809681 V1
     Case
     Case 3:13-cv-00628-RCJ-CLB
          3:13-cv-00628-RCJ-CBC Document
                                 Document153-7 Filed 09/18/15
                                          65-8 Filed 04/06/21 Page
                                                              Page 11
                                                                   12 of
                                                                      of 30
                                                                         31




 1    development, and therefore not indefinite to those skilled in the art. A layer is generally understood

 2    to be a logical structuring mechanism for the elements that make up a software system. (Microsoft

 3    Developer Network, Deployment Patterns, http://msdn.microsoft.com/en-us/library/ff646997.aspx,

 4    attached here as Exhibit 2.) In object-oriented design, a layer usually refers to a set of classes that

 5    share the same module dependencies with other modules in that same layer.

 6    (http://www.techopedia.com/definition/2016/layer-object-oriented-design, attached here as Exhibit

 7    3.)

 8    IV.      “automatically detect[ing]”
 9             36.      I understand that there is a dispute in this case regarding the construction of the term

10    “automatically detect.” Specifically, I understand that the parties’ proposed constructions for this

11    term is as follows:

12          Claim Term or Phrase            AIT’s Proposed                    Salesforce’s Proposed
                                            Construction                      Construction
13          “automatically detect[ing]”     “detect[ing] without direct        Indefinite, or in the
14                                          human intervention”               alternative, requiring at least
            (‘482 claims 1, 21)                                               “detect[ing] without any
15                                                                            intervention by a human
            (‘111 claim 13)                                                   operator through the use of
16                                                                            one or more intelligent
                                                                              agents”
17

18             37.      I agree with AIT’s proposed construction for this term. The '482 and '111 patents
19    describe a change management layer capable of detecting changes to an application. ('482 patent at
20    16:18-47. '111 patent at 16:20-48.) This layer is implemented as computer software. ('482 patent at
21    16:61-65. '111 patent at 16:62-66.) One example of such implementation is referred to as the
22    "intelligent agents" capable of searching the web for relevant changes in specific business areas
23    based on predefined rules and constraints. ('482 patent at 16:19-24. '111 patent at 16:20-25.)
24    However, the intelligent agents are merely one embodiment of change detection. It is certainly not
25    the only embodiment of change detection contemplated by the '482 and '111 patents. For example,
26    the system's Change Configuration functions support change of End User functions "through a
27    variety of flexible and intelligent manual routines, such as intelligent agents, screens, fields, reports,
28

      DECLARATION OF CRAIG ROSENBERG RE CLAIM CONSTRUCTION - 10 -
      005023-11 809681 V1
     Case
     Case 3:13-cv-00628-RCJ-CLB
          3:13-cv-00628-RCJ-CBC Document
                                 Document153-7 Filed 09/18/15
                                          65-8 Filed 04/06/21 Page
                                                              Page 12
                                                                   13 of
                                                                      of 30
                                                                         31




 1    documents and logic that can be changed without requiring programming skills." ('482 patent at

 2    10:6-14. '111 patent at 10:10-18.) Here, the '482 and '111 specifications indicate that changes may

 3    be made through several methods, and "intelligent agents" is only one method. An application can

 4    also be modified at one location and propagated to other locations. ('482 patent at 12:42-46. '111

 5    patent at 12:46-50.) Here again, the '482 and '111 specifications do not indicate that the

 6    modification must be done through any intelligent agent. Accordingly, the construction for this

 7    claim term should not be limited to the use of an intelligent agent.

 8    V.       “information about [the] unique aspects of a particular application”
 9             38.      I understand that there is a dispute in this case regarding the construction of the

10    phrase “information about [the] unique aspects of a particular application.” Specifically, I

11    understand that the parties’ proposed constructions for this term is as follows:

12         Claim Term or Phrase             AIT’s Proposed                    Salesforce’s Proposed
                                            Construction                      Construction
13         “information about [the]         “metadata that defines a data     “unique aspects” is indefinite
14         unique aspects of a              element or application
           particular application”          function relating to a specific
15                                          activity of a particular
           (‘482 claims 1, 21)              application”
16
           (‘111 claim 13)
17

18             39.      I agree with AIT’s proposed construction for this term. The '482 and '111 patents
19    describe a metadata layer for storing and managing metadata that defines each application. ('482
20    patent at 9:49-63, 12:30-14:19. '111 patent at 9:53-67, 12:20-14:21.) The metadata layer "provides
21    and/or defines data about every feature of the user interface," and the business content layer includes
22    data "that is specific to the particular business operations of interest to the user." ('482 patent at
23    9:41-48. '111 patent at 9:46-52.) In fact, all the information required to create front-end applications
24    and back-end database is stored and managed in the metadata layer. ('482 patent at 10:15-17. '111
25    patent 10:19-21.) The metadata layer has two main components: a business content data dictionary
26    and an application component. ('482 patent at 12:32-34. '111 patent at 12:37-39.) "The data
27    dictionary describes or defines the data elements of the application system and the business content
28

      DECLARATION OF CRAIG ROSENBERG RE CLAIM CONSTRUCTION - 11 -
      005023-11 809681 V1
     Case
     Case 3:13-cv-00628-RCJ-CLB
          3:13-cv-00628-RCJ-CBC Document
                                 Document153-7 Filed 09/18/15
                                          65-8 Filed 04/06/21 Page
                                                              Page 13
                                                                   14 of
                                                                      of 30
                                                                         31




 1    layer and how a data element is recorded and managed at the database management system (DBMS)

 2    level. The application component primarily records procedures for manipulating business

 3    information using data entry forms, worklists, processes, documents, reports and business logic."

 4    ('482 patent at 12:34-41. '111 patent at 12:39-45.) Furthermore, the business content layer "includes

 5    business knowledge, logical designs, physical designs, physical structures, relationships, and data

 6    associated with a selected area of business activity." ('482 patent at 12:16-19. '111 patent at 12:20-

 7    23.) The metadata layer includes the data elements and business activities that are unique to

 8    individual applications. ('482 patent at 12:15-41. '111 patent at 12:39-45.)

 9    VI.    “information about the user interface and functions common to a variety of
10    applications” / “information about user interface elements and one or more functions common
      to various applications”
11
               40.      I understand that there is a dispute in this case regarding the construction of the
12
      phrase “information about the user interface and functions common to variety of applications” /
13
      “information about user interface elements and one or more functions common to various
14
      applications.” Specifically, I understand that the parties’ proposed constructions for this term is as
15
      follows:
16
           Claim Term or Phrase             AIT’s Proposed                    Salesforce’s Proposed
17                                          Construction                      Construction
           “information about the user      “metadata that defines user       Indefinite, or in the
18         interface and functions          interface elements and/or         alternative, requiring at least
19         common to a variety of           application functions             “information about user
           applications” / “information     common to multiple                interface components and
20         about user interface             applications”                     functions used by multiple
           elements and one or more                                           different applications,
21         functions common to                                                excluding any unique aspects
           various applications”                                              of those applications”
22

23         (‘482 claims 1, 21)

24         (‘111 claim 13)

25
               41.      I agree with AIT’s proposed construction for this term. The '482 and '111 patents
26
      describe a metadata layer for storing and managing metadata that defines each application. ('482
27
      patent at 9:49-63, 12:30-14:19. '111 patent at 9:53-67, 12:20-14-21.) The metadata layer "provides
28

      DECLARATION OF CRAIG ROSENBERG RE CLAIM CONSTRUCTION - 12 -
      005023-11 809681 V1
     Case
     Case 3:13-cv-00628-RCJ-CLB
          3:13-cv-00628-RCJ-CBC Document
                                 Document153-7 Filed 09/18/15
                                          65-8 Filed 04/06/21 Page
                                                              Page 14
                                                                   15 of
                                                                      of 30
                                                                         31




 1    and/or defines data about every feature of the user interface," and the business content layer includes

 2    data "that is specific to the particular business operations of interest to the user." ('482 patent at

 3    9:41-48. '111 patent at 9:46-52.) In fact, all the information required to create front-end applications

 4    and back-end database is stored and managed in the metadata layer. ('482 patent at 10:15-17. '111

 5    patent 10:19-21.) The metadata layer has two main components: a business content data dictionary

 6    and an application component. ('482 patent at 12:32-34. '111 patent at 12:37-39.) "The data

 7    dictionary describes or defines the data elements of the application system and the business content

 8    layer and how a data element is recorded and managed at the database management system (DBMS)

 9    level. The application component primarily records procedures for manipulating business

10    information using data entry forms, worklists, processes, documents, reports and business logic."

11    ('482 patent at 12:34-41. '111 patent at 12:39-45.) Furthermore, the business content layer "includes

12    business knowledge, logical designs, physical designs, physical structures, relationships, and data

13    associated with a selected area of business activity." ('482 patent at 12:16-19. '111 patent at 12:20-

14    23.) The metadata layer includes the user interface and functionality that are common to (i.e., shared

15    by) multiple applications. ('482 patent at 12:15-41. '111 patent at 12: 39-45.) For example, multiple

16    applications may have the same set of interacting menu items and related functions. ('492 patent at

17    17:3-18:12. '111 patent at 17:4-18:15.) The metadata that defines the user interface and

18    functionality common to multiple applications embodies the type of information that is about "the

19    user interface and functions common to a variety of applications."

20    VII. “changes that affect a particular application” / “changes that affect an application” /
21    “changes that affect the information in the first portion of the server or the information in the
      second portion of the server”
22
               42.      I understand that there is a dispute in this case regarding the construction of the
23
      phrase “changes that affect a particular application” / “changes that affect an application” and
24
      “changes that affect the information in the first portion of the server or the information in the second
25
      portion of the server.” Specifically, I understand that the parties’ proposed constructions for these
26
      phrases are as follows:
27
           Claim Term or Phrase             AIT’s Proposed                    Salesforce’s Proposed
28

      DECLARATION OF CRAIG ROSENBERG RE CLAIM CONSTRUCTION - 13 -
      005023-11 809681 V1
     Case
     Case 3:13-cv-00628-RCJ-CLB
          3:13-cv-00628-RCJ-CBC Document
                                 Document153-7 Filed 09/18/15
                                          65-8 Filed 04/06/21 Page
                                                              Page 15
                                                                   16 of
                                                                      of 30
                                                                         31




 1                                           Construction                     Construction
           “changes that affect a            “changes to an application’s     “modifications to regulatory,
 2         particular application” /         metadata”                        technological, or social
 3         “changes that affect an                                            requirements stored in a
           application”                                                       third party repository
 4                                                                            that affect an application”
           (‘482 claims 1, 21)
 5         “changes that affect the          “changes to an application’s     “modifications to regulatory,
           information in the first          metadata”                        technological, or social
 6         portion of the server or the                                       requirements stored in a
 7         information in the second                                          third party repository
           portion of the server”                                             that affect information about
 8                                                                            unique aspects of a particular
                                                                              application or functions
 9                                                                            common to various
           (‘111 claim 13)                                                    applications”
10

11
               43.      I agree with AIT’s proposed construction for these phrases. The '482 and '111 patents
12
      describe a metadata layer for storing and managing metadata that defines each application. ('482
13
      patent at 9:49-63, 12:30-14:19. '111 patent at 9:53-67, 12:20-14-21.) In fact, all the information
14
      required to create front-end applications and back-end database is stored and managed in the
15
      metadata layer. ('482 patent at 10:15-17. '111 patent 10:19-21.) The metadata is not limited to
16
      regulatory, technological, or social requirements. Changes to an application is not limited to
17
      regulatory changes; it also includes non-regulatory changes and other change-intensive business
18
      activities. ('482 patent at Abstract, 9:35-37, 9:53-55, 9:65-67. '111 patent at Abstract, 9:40-42, 9:57-
19
      59, 10:1-4.) Consequently, modifications to regulatory, technological, or social requirements are
20
      only one type of changes that affect applications, but not the only type of changes that affect
21
      applications.
22
               44.      Each application (e.g., its user interface and functionality) is generated using its
23
      corresponding metadata. ('482 patent at 9:49-61, 14:21-16:16. '111 patent at 9:53-65, 14:25-16-16.)
24
      Since an application is generated using its corresponding metadata, any change to the metadata
25
      necessarily affects the application generated based on the metadata.
26
      VIII. “dynamically [re-]generate[d, ing]”
27
               45.      I understand that there is a dispute in this case regarding the construction of the
28

      DECLARATION OF CRAIG ROSENBERG RE CLAIM CONSTRUCTION - 14 -
      005023-11 809681 V1
     Case
     Case 3:13-cv-00628-RCJ-CLB
          3:13-cv-00628-RCJ-CBC Document
                                 Document153-7 Filed 09/18/15
                                          65-8 Filed 04/06/21 Page
                                                              Page 16
                                                                   17 of
                                                                      of 30
                                                                         31




 1    phrase “dynamically [re-]generate[d, ing].” Specifically, I understand that the parties’ proposed

 2    constructions for this term is as follows:

 3         Claim Term or Phrase             AIT’s Proposed                 Salesforce’s Proposed
                                            Construction                   Construction
 4         “dynamically generate a          “dynamically generate” and     Indefinite, or in the
 5         functionality and a user         “dynamically                   alternative, requiring at least
           interface / “dynamically         [re-]generate[d, ing]” means   “generate both a functionality
 6         [re-]generate[d, ing]”           “generate or update when       and a user interface
                                            needed”                        immediately and concurrently
 7         (‘482 claims 1, 21)                                             without any reprogramming
                                                                           and/or recoding of software
 8         (‘111 claim 13)                                                 by a user”
 9
                                                                           “re-generated” means
10                                                                         “generated again after
                                                                           initial generation”
11

12             46.      I agree with AIT’s proposed construction for this term. The claim language of the
13    '482 and '111 patents makes it clear when an application should be generated. Claim 1 of the '482
14    patent states that an application generated when a client computer connects to a server computer.
15    ('482 patent at 32:33-34.) Claim 21 of the '482 patent similarly states that an application generated
16    when a client computer establishes a connection to a server computer. ('482 patent at 33:56-58.)
17    Claim 13 of the '111 patent states that an application is generated and sent to a client upon the client
18    establishing a connection with a server. ('111 patent at 33:29-34:4.) The Java Data Management
19    layer generates applications based on each application's metadata stored in and managed by the
20    metadata layer when the applications are needed. ('482 patent at 14:21-16:16. '111 patent at 14:25-
21    16:16.) For example, when the client connects to the server, the server needs to send an application
22    to the client. At this point, the application is needed by the client. Thus, the server generates the
23    applications. ('482 patent at 15:26-29. '111 patent at 15:28-30.)
24             47.      AIT’s proposed construction is further supported by the specification of the ‘482 and
25    ‘111 patents. In connection with the Java Data Management Layer, the ‘482 and ‘111 patents states
26    that “The user interface is generated by the interpretation of the metadata layer delivered to the Java
27    data management layer.” (‘482 patent at 15:17-18. ‘111 patent at 15:19-20.) “The Java data
28

      DECLARATION OF CRAIG ROSENBERG RE CLAIM CONSTRUCTION - 15 -
      005023-11 809681 V1
     Case
     Case 3:13-cv-00628-RCJ-CLB
          3:13-cv-00628-RCJ-CBC Document
                                 Document153-7 Filed 09/18/15
                                          65-8 Filed 04/06/21 Page
                                                              Page 17
                                                                   18 of
                                                                      of 30
                                                                         31




 1    management layer and thus what the end user sees is defined only by the metadata and is generated

 2    as needed by a single program that interprets what a form will look like.” (‘482 patent at 15:26-29.

 3    ‘111 patent at 15:28-30.) This description corresponds to the concept of “dynamic” generation of an

 4    application from its metadata.

 5             48.      AIT’s proposed construction is also consistent with how technical dictionaries have

 6    defined the term “dynamically.” For example, the Microsoft Computer Dictionary, 4th Edition

 7    (1999), attached here as Exhibit 4, notes that “dynamic” is: “Occurring immediately and

 8    concurrently.” Dynamic code generation refers to the generation of executable code at run time.

 9    (http://en.wikipedia.org/wiki/Dynamic_software_updating.) The term "dynamic" is well-know and

10    well-defined to those skilled in the art. AIT's proposed construction is much simpler and thus easier

11    to understand by the general population.

12    IX.      “unique aspects”
13             49.      I understand that there is a dispute in this case regarding the construction of the term

14    “unique aspects.” Specifically, I understand that the parties’ proposed constructions for this term is

15    as follows:

16          Claim Term or Phrase            AIT’s Proposed                    Salesforce’s Proposed
                                            Construction                      Construction
17          “unique aspects”                No separate construction          Indefinite
18                                          necessary.
            (‘482 claims 1, 21)
19
            (‘111 claim 13)
20

21             50.      I agree with AIT’s position that no separate construction is necessary for this term
22    and the term is not indefinite. Claims 1 and 21 of the '482 patent and claim 13 of the '111 patent all
23    recite "information about [the] unique aspects of a particular application." ('482 patent at 32:16-17,
24    33:39-40. '111 patent at 33:23-24.) From the context of the claim language, the term "unique
25    aspects" refers to aspects of a particular computer program that are not shared amoung various
26    applications. In other words, there are features of this particular computer program that are available
27    in this computer program and not available in other computer programs built from the metadata of
28

      DECLARATION OF CRAIG ROSENBERG RE CLAIM CONSTRUCTION - 16 -
      005023-11 809681 V1
     Case
     Case 3:13-cv-00628-RCJ-CLB
          3:13-cv-00628-RCJ-CBC Document
                                 Document153-7 Filed 09/18/15
                                          65-8 Filed 04/06/21 Page
                                                              Page 18
                                                                   19 of
                                                                      of 30
                                                                         31




 1    the system. Such features may include, for example, functionality, data elements, program logic,

 2    etc.

 3    X.    “establishes a connection with the server computer” / “when the client computer
      connects to the server computer”
 4
                51.     I understand that there is a dispute in this case regarding the construction of the
 5
      phrase “establishes a connection with the server computer” / “when the client computer connects to
 6
      the server computer.” Specifically, I understand that the parties’ proposed constructions for this
 7
      term is as follows:
 8
             Claim Term or Phrase           AIT’s Proposed                    Salesforce’s Proposed
 9                                          Construction                      Construction
             “establishes a connection      No separate construction          “when a connection between
10           with the server computer” /    necessary.                        a client computer and a server
             “when the client computer                                        computer is initiated”
11
             connects to the server
12           computer”

13           (‘482 claims 1, 21)
14
                52.     I agree with AIT’s position that no separate construction is necessary for this phrase.
15
      Client-server architecture and network connections are well-known and well-understood concepts to
16
      those skilled in the art. The process of establishing a network connection between two devices
17
      involve a sequence of handshakes according to predetermined and usually standardized
18
      communications protocols. There is nothing confusing or ambiguous about what it means for a
19
      client computer to “establish a connection” with a server computer or for a client computer to
20
      “connect” to a server computer. The meaning of “establish a connection” and “connect” is readily
21
      understandable and needs no further construction. In addition, I do not see how Salesforce’s
22
      proposed construction of “when a connection between a client computer and a server computer is
23
      initiated” makes the claim language any clearer. “Establishing” a connection suggests essentially the
24
      same meaning as “initiating” a connection, and so all Salesforce’s proposed construction is doing is
25
      replacing one word that is already readily understandable with a synonym.
26

27    XI.     “distributing the user interface and functionality of the particular application to the
      client computer” / “a user interface and functionality for the particular application is
28

      DECLARATION OF CRAIG ROSENBERG RE CLAIM CONSTRUCTION - 17 -
      005023-11 809681 V1
     Case
     Case 3:13-cv-00628-RCJ-CLB
          3:13-cv-00628-RCJ-CBC Document
                                 Document153-7 Filed 09/18/15
                                          65-8 Filed 04/06/21 Page
                                                              Page 19
                                                                   20 of
                                                                      of 30
                                                                         31




 1    distributed to the browser application”
             53.     I understand that there is a dispute in this case regarding the construction of the
 2
      phrases “distributing the user interface and functionality of the particular application to the client
 3
      computer” and “a user interface and functionality for the particular application is distributed to the
 4
      browser application.” Specifically, I understand that the parties’ proposed constructions for this
 5
      term is as follows:
 6
           Claim Term or Phrase             AIT’s Proposed                    Salesforce’s Proposed
 7                                          Construction                      Construction
 8         “distributing the user           No separate construction          “delivering all the
           interface and functionality      necessary.                        components defining the user
 9         of the particular application                                      interface and the functionality
           to the client computer”                                            of the particular application
10                                                                            to
           “a user interface and                                              the client computer”
11         functionality for the
12         particular application is
           distributed to the browser
13         application”

14         (‘482 claims 1, 21)
15
               54.      I agree with AIT’s position that no separate construction is necessary for this phrase.
16
      The claim language itself is clear and unambiguous. The user interface and functionality of a
17
      particular application is generated using the corresponding metadata from the first and second layers.
18
      ('482 patent at 32:23-26, 33:47-51.) Thereafter, the user interface and functionality are delivered to a
19
      client. ('482 patent 32:30-34, 33:54-58.)
20
               55.      Salesforce’s proposed construction unnecessarily narrows this language by requiring
21
      the distribution of “all the components defining the user interface and the functionality of the
22
      particular application” to the client. But the plain language of the claims refers to distributing the
23
      “user interface and functionality” of the application, not “all the components defining the user
24
      interface and the functionality.”
25
      XII.     “distributing the first and the second layers across one or more server computers”
26
               56.      I understand that there is a dispute in this case regarding the construction of the
27
      phrase “distributing the first and the second layers across one or more server computers.”
28

      DECLARATION OF CRAIG ROSENBERG RE CLAIM CONSTRUCTION - 18 -
      005023-11 809681 V1
     Case
     Case 3:13-cv-00628-RCJ-CLB
          3:13-cv-00628-RCJ-CBC Document
                                 Document153-7 Filed 09/18/15
                                          65-8 Filed 04/06/21 Page
                                                              Page 20
                                                                   21 of
                                                                      of 30
                                                                         31




 1    Specifically, I understand that the parties’ proposed constructions for this term is as follows:

 2         Claim Term or Phrase             AIT’s Proposed                   Salesforce’s Proposed
                                            Construction                     Construction
 3         “distributing the first and      No separate construction         “delivering the first layer to a
 4         the second layers across one     necessary.                       group of one or more server
           or more server computers”                                         computers and delivering the
 5                                          Alternately, “delivering         second layer to a different
           (‘482 claim 40)                  metadata from both the first     group of one or more server
 6                                          and second layers to one or      computers”
                                            more server computers.”
 7

 8             57.      I agree with AIT’s position that no separate construction is necessary for this term.
 9    The specification as well as the claim language of the '482 patent make the meaning of this term
10    clear and unambiguous. The metadata layer stores metadata that defines the user interface and
11    functionality of the applications. ('482 patent at 12:15-14:19.) Conceptually, there are two types of
12    metadata: (1) metadata that defines a data element or application function relating to a specific
13    activity of a particular application (i.e., metadata from the first layer), and (2) metadata that defines
14    user interface elements and/or application functions common to multiple applications (i.e., metadata
15    from the second layer). ('482 patent at 33:39-44.) However, these two types of metadata is merely a
16    conceptual separation, not necessarily a physical separation. Hence, the two types of metadata do
17    not need to be processed on separate server computers.
18             58.      Physically speaking, both types of metadata is stored together in the metadata layer.
19    The claim language makes it clear and unambiguous that the metadata from both the first and second
20    layers are delivered to one or more severs. In other words, the metadata from both the first and
21    second layers can all be delivered to and stored on a single server. Or alternatively, the metadata
22    from both the first and second layers can be delivered to and stored on multiple servers.
23             59.      The metadata is stored in metadata tables in the metadata layer. ('482 patent at 12:53-
24    14-19, Figs. 4-5.) Different types of metadata may be stored in different metadata tables in the
25    preferred embodiment (e.g., GreenSuite Image table, View Business Area table, View group table,
26    group module table, report group table, report trigger table, module formula table, related module
27    table, calculation profile variable table, etc.). Nevertheless, all of these tables belong to the same
28

      DECLARATION OF CRAIG ROSENBERG RE CLAIM CONSTRUCTION - 19 -
      005023-11 809681 V1
     Case
     Case 3:13-cv-00628-RCJ-CLB
          3:13-cv-00628-RCJ-CBC Document
                                 Document153-7 Filed 09/18/15
                                          65-8 Filed 04/06/21 Page
                                                              Page 21
                                                                   22 of
                                                                      of 30
                                                                         31




 1    metadata layer. The '482 patent never indicates in any way that some of these tables must be

 2    physically stored in a separate location (i.e., on different servers) from other tables.

 3    XIII.    “portion” / “portion of the server”
 4             60.      I understand that there is a dispute in this case regarding the construction of the term
 5    “portion” / “portion of the server.” Specifically, I understand that the parties’ proposed
 6    constructions for this term is as follows:
 7         Claim Term or Phrase             AIT’s Proposed                    Salesforce’s Proposed
                                            Construction                      Construction
 8
           “portion” / “portion of the      “a functionally or logically      “a subset of one server
 9         server”                          related subset of one or more     computer separate and
                                            server computers ”                distinct from other subsets”
10         (‘111 claims 13-17)

11
               61.      I agree with AIT’s proposed construction for this term. Based on the context of the
12
      claim language, the term "portion" is similar to the term "layer" and therefore should have a similar
13
      construction as that of the term "layer".
14
               62.      The system described in the '111 patent has a layered architecture, including a
15
      metadata layer, a Java Data Management layer, and a change management layer. ('111 patent at
16
      9:38-67, 11:67, Fig. 1.) The metadata layer further includes two sub-layers. ('111 patent at 12:20-
17
      56.) Each layer includes related components that together serve a particular purpose or perform a
18
      particular set of related tasks. For example, the metadata layer stores and manages metadata that
19
      define applications. ('111 patent at 12:20-14:21.) The Java Data Management layer generates
20
      applications based on each application's metadata stored in and managed by the metadata layer.
21
      ('111 patent at 14:25-16:16.) The change management layer monitors and detects changes made to
22
      specific applications. ('111 patent at 16:20-48.)
23
               63.      "Layer" is a well-known and well-defined concept in software architecture and
24
      development, and therefore not indefinite to those skilled in the art. A layer is generally understood
25
      to be a logical structuring mechanism for the elements that make up a software system. (Microsoft
26
      Developer Network, Deployment Patterns, http://msdn.microsoft.com/en-us/library/ff646997.aspx,
27
      attached here as Exhibit 5.) In object-oriented design, a layer usually refers to a set of classes that
28

      DECLARATION OF CRAIG ROSENBERG RE CLAIM CONSTRUCTION - 20 -
      005023-11 809681 V1
     Case
     Case 3:13-cv-00628-RCJ-CLB
          3:13-cv-00628-RCJ-CBC Document
                                 Document153-7 Filed 09/18/15
                                          65-8 Filed 04/06/21 Page
                                                              Page 22
                                                                   23 of
                                                                      of 30
                                                                         31




 1    share the same module dependencies with other modules.

 2    (http://www.techopedia.com/definition/2016/layer-object-oriented-design, attached here as Exhibit

 3    6.)

 4    XIV. “upon establishment of a connection between the server and the client device”

 5             64.      I understand that there is a dispute in this case regarding the construction of the

 6    phrase “upon establishment of a connection between the server and the client device.” Specifically,

 7    I understand that the parties’ proposed constructions for this term is as follows:

 8          Claim Term or Phrase            AIT’s Proposed                    Salesforce’s Proposed
                                            Construction                      Construction
 9          “upon establishment of a        No separate construction          “when a connection is
            connection between the          necessary.                        initiated between a client
10          server and the client                                             computer and a server
            device”                                                           computer”
11

12          (‘111 claim 13)

13
               65.      I agree with AIT’s position that no separate construction is necessary for this phrase.
14
      Client-server architecture and network connections are well-known and well-understood concepts to
15
      those skilled in the art. The process of establishing a network connection between two devices
16
      involve a sequence of handshakes according to predetermined and usually standardized
17
      communications protocols. There is nothing confusing or ambiguous about how a network
18
      connection should be established between a client and a server. There is also nothing confusing or
19
      ambiguous about what it means to “establish a connection” between a server and a client device. In
20
      addition, I do not see how Salesforce’s proposed construction of “when a connection is initiated
21
      between a client computer and a server computer” makes the claim language any clearer.
22
      “Establishing” a connection suggests essentially the same meaning as “initiating” a connection, and
23
      so all Salesforce’s proposed construction is doing is replacing one word that is already readily
24
      understandable with a synonym.
25
      XV.      “business content database”
26
               66.      I understand that there is a dispute in this case regarding the construction of the term
27
      “business content database.” Specifically, I understand that the parties’ proposed constructions for
28

      DECLARATION OF CRAIG ROSENBERG RE CLAIM CONSTRUCTION - 21 -
      005023-11 809681 V1
     Case
     Case 3:13-cv-00628-RCJ-CLB
          3:13-cv-00628-RCJ-CBC Document
                                 Document153-7 Filed 09/18/15
                                          65-8 Filed 04/06/21 Page
                                                              Page 23
                                                                   24 of
                                                                      of 30
                                                                         31




 1    this term is as follows:

 2         Claim Term or Phrase             AIT’s Proposed                    Salesforce’s Proposed
                                            Construction                      Construction
 3         “business content database”      “a data store containing data     Indefinite
 4                                          specific to particular
           (‘482 claims 3, 23)              business operations”
 5

 6              67.     I agree with AIT’s proposed construction for this term. The term is not indefinite as

 7    it is described in detail in the '482 patent. It characterizes a business content layer, which includes

 8    "business knowledge, logical designs, physical designs, physical structures, relationships, and data

 9    associated with a selected area of business activity." ('482 patent at 12:17-29.) The corresponding

10    metadata is stored in a database management system (DBMS) in various tables. ('482 patent at

11    12:34-38, 12:53-14-19, Figs. 4-5.) The business content database is a database in which data are

12    stored.

13    XVI. “logical designs”

14              68.     I understand that there is a dispute in this case regarding the construction of the term

15    “logical designs.” Specifically, I understand that the parties’ proposed constructions for this term is

16    as follows:

17         Claim Term or Phrase             AIT’s Proposed                    Salesforce’s Proposed
                                            Construction                      Construction
18         “logical designs”                “an abstract representation       “an arrangement of data in a
                                            of the data flows, inputs, and    series of logical relationships
19
           (‘482 claims 4, 24)              outputs of an application”        referred to as entities or
20                                                                            attributes”
           (‘111 claim 15)
21

22              69.     I agree with AIT’s proposed construction for this term. First, the term "logical
23    designs" refers to the logical designs of those applications (e.g., business applications) generated
24    from metadata stored in the metadata layer, and not the logical designs of the database used to store
25    the metadata.
26              70.     Claims 3 and 23 of the '482 patent, upon which claims 4 and 24 depend, respectively,
27    recite "a business content database having data about one or more different predetermined business
28    applications." ('482 patent at 32:42-43, 33:66-67.) It is clear that the business content database

      DECLARATION OF CRAIG ROSENBERG RE CLAIM CONSTRUCTION - 22 -
      005023-11 809681 V1
     Case
     Case 3:13-cv-00628-RCJ-CLB
          3:13-cv-00628-RCJ-CBC Document
                                 Document153-7 Filed 09/18/15
                                          65-8 Filed 04/06/21 Page
                                                              Page 24
                                                                   25 of
                                                                      of 30
                                                                         31




 1    stores data about the business applications. Claim 4 and 24 of the '482 patent then recite "the data

 2    further comprises one or more of business knowledge, logical designs, physical designs, physical

 3    structures and relationships associated with the predetermined business application." ('482 patent at

 4    32:44-48, 34:1-5.) It is further clear that the data stored in the business content database may

 5    include business knowledge, logical designs, physical designs, physical structures and relationships

 6    about the business applications. The claim language is unambiguous that the logical designs are the

 7    logical designs of the business applications, not of the business content database.

 8             71.      Similarly, claim 14 of the '111 patent, upon which claim 15 depends, recite "the

 9    information of the first portion of the server includes information associated with one or more

10    predetermined business applications." ('111 patent at 34:9-11.) It is clear that the information from

11    the first portion of the server is information about the business applications. Claim 15 of the '111

12    patent then recite "the information of the first portion of the server includes at least one of business

13    knowledge, logical designs, physical designs, physical structures, and relationships associated with

14    one or more predetermined business applications." ('111 patent at 34:12-16.) It is further clear that

15    the information from the first portion of the server may include business knowledge, logical designs,

16    physical designs, physical structures and relationships about the business applications. Again, the

17    claim language is unambiguous that the logical designs are the logical designs of the business

18    applications, not of the storage in the first portion of the server where the information is stored.

19             72.      This interpretation is supported by the specification of the '482 and '111 patents,

20    which state that the business content layer "includes business knowledge, logical designs, physical

21    designs, physical structures, relationships, and data associated with a selected area of business

22    activity." ('482 patent at 12:16-20. '111 patent at 12:20-23.) The business content layer is

23    characterized as a business content database and is referenced in the metadata layer. ('482 patent at

24    12:24-29. '111 patent at 12:27-32.) The metadata stored in the metadata layer is used to generate

25    applications. ('482 patent at 9:49-61, 15:10-49. '111 patent at 9:53-66, 15:13-50.) Thus, the logical

26    designs are the logical designs of the applications to be generated.

27             73.      Second, logical design is part of systems designs, which is "the process of defining

28    the architecture, components, modules, interfaces, and data for a system to satisfy specified

      DECLARATION OF CRAIG ROSENBERG RE CLAIM CONSTRUCTION - 23 -
      005023-11 809681 V1
     Case
     Case 3:13-cv-00628-RCJ-CLB
          3:13-cv-00628-RCJ-CBC Document
                                 Document153-7 Filed 09/18/15
                                          65-8 Filed 04/06/21 Page
                                                              Page 25
                                                                   26 of
                                                                      of 30
                                                                         31




 1    requirements." (https://en.wikipedia.org/wiki/Systems_design, attached here as Exhibit 7)

 2    Specifically, the logical design of a system "pertains to an abstract representation of the data flows,

 3    inputs, and outputs of the system." Id.;

 4    (https://en.wikipedia.org/wiki/Systems_design#Logical_design) In comparison to physical designs,

 5    logical design is more conceptual and abstract than physical design.

 6    (http://docs.oracle.com/cd/A87860_01/doc/server.817/a76994/logical.htm, attached here as Exhibit

 7    8)

 8    XVII. “physical designs”
 9             74.      I understand that there is a dispute in this case regarding the construction of the term

10    “physical designs.” Specifically, I understand that the parties’ proposed constructions for this term

11    is as follows:

12         Claim Term or Phrase             AIT’s Proposed                    Salesforce’s Proposed
                                            Construction                      Construction
13         “physical designs”               “the input and output             “description of a physical
14                                          processes of an application”      database including tables and
           (‘482 claims 4, 24)                                                constraints”
15
           (‘111 claim 15)
16

17             75.      I agree with AIT’s proposed construction for this term. First, the term "physical
18    designs" refers to the physical designs of those applications (e.g., business applications) generated
19    from metadata stored in the metadata layer, and not the physical designs of the database used to store
20    the metadata.
21             76.      Claims 3 and 23 of the '482 patent, upon which claims 4 and 24 depend, respectively,
22    recite "a business content database having data about one or more different predetermined business
23    applications." ('482 patent at 32:42-43, 33:66-67.) It is clear that the business content database
24    stores data about the business applications. Claim 4 and 24 of the '482 patent then recite "the data
25    further comprises one or more of business knowledge, logical designs, physical designs, physical
26    structures and relationships associated with the predetermined business application." ('482 patent at
27    32:44-48, 34:1-5.) It is further clear that the data stored in the business content database may
28

      DECLARATION OF CRAIG ROSENBERG RE CLAIM CONSTRUCTION - 24 -
      005023-11 809681 V1
     Case
     Case 3:13-cv-00628-RCJ-CLB
          3:13-cv-00628-RCJ-CBC Document
                                 Document153-7 Filed 09/18/15
                                          65-8 Filed 04/06/21 Page
                                                              Page 26
                                                                   27 of
                                                                      of 30
                                                                         31




 1    include business knowledge, logical designs, physical designs, physical structures and relationships

 2    about the business applications. The claim language is unambiguous that the physical designs are

 3    the physical designs of the business applications, not of the business content database.

 4             77.      Similarly, claim 14 of the '111 patent, upon which claim 15 depends, recite "the

 5    information of the first portion of the server includes information associated with one or more

 6    predetermined business applications." ('111 patent at 34:9-11.) It is clear that the information from

 7    the first portion of the server is information about the business applications. Claim 15 of the '111

 8    patent then recite "the information of the first portion of the server includes at least one of business

 9    knowledge, logical designs, physical designs, physical structures, and relationships associated with

10    one or more predetermined business applications." ('111 patent at 34:12-16.) It is further clear that

11    the information from the first portion of the server may include business knowledge, logical designs,

12    physical designs, physical structures and relationships about the business applications. Again, the

13    claim language is unambiguous that the physical designs are the physical designs of the business

14    applications, not of the storage in the first portion of the server where the information is stored.

15             78.      This interpretation is supported by the specification of the '482 and '111 patents,

16    which state that the business content layer "includes business knowledge, logical designs, physical

17    designs, physical structures, relationships, and data associated with a selected area of business

18    activity." ('482 patent at 12:16-20. '111 patent at 12:20-23.) The business content layer is

19    characterized as a business content database and is referenced in the metadata layer. ('482 patent at

20    12:24-29. '111 patent at 12:27-32.) The metadata stored in the metadata layer is used to generate

21    applications. ('482 patent at 9:49-61, 15:10-49. '111 patent at 9:53-66, 15:13-50.) Thus, the

22    physical designs are the physical designs of the applications to be generated.

23             79.      Second, physical design is part of systems designs, which is "the process of defining

24    the architecture, components, modules, interfaces, and data for a system to satisfy specified

25    requirements." (See Ex. 7) Specifically, the physical design of a system "relates to the actual input

26    and output process of the system." (Id.) In comparison to logical designs, logical design is more

27    conceptual and abstract than physical design. (See Ex. 8) Logical design is a precursor to physical

28    design. The physical design determines how a system is implemented.

      DECLARATION OF CRAIG ROSENBERG RE CLAIM CONSTRUCTION - 25 -
      005023-11 809681 V1
     Case
     Case 3:13-cv-00628-RCJ-CLB
          3:13-cv-00628-RCJ-CBC Document
                                 Document153-7 Filed 09/18/15
                                          65-8 Filed 04/06/21 Page
                                                              Page 27
                                                                   28 of
                                                                      of 30
                                                                         31




 1    XVIII. “physical structures”
 2             80.      I understand that there is a dispute in this case regarding the construction of the term
 3    “physical structures” / “physical structures and relationships.” Specifically, I understand that the
 4    parties’ proposed constructions for this term is as follows:

 5         Claim Term or Phrase             AIT’s Proposed                    Salesforce’s Proposed
                                            Construction                      Construction
 6         “physical structures”            “the components, their            “structure of a database that
 7                                          relationships and                 can be seen and operated on
           (‘482 claims 4, 24)              arrangements, that form an        by the operating system, such
 8                                          application”                      as the physical files stored on
           (‘111 claim 15)                                                    a disk”
 9

10             81.      I agree with AIT’s proposed construction for this term. The term "physical
11    structures" refers to the physical structures of those applications (e.g., business applications)
12    generated from metadata stored in the metadata layer, and not the physical structures of the database
13    used to store the metadata.
14             82.      Claims 3 and 23 of the '482 patent, upon which claims 4 and 24 depend, respectively,
15    recite "a business content database having data about one or more different predetermined business
16    applications." ('482 patent at 32:42-43, 33:66-67.) It is clear that the business content database
17    stores data about the business applications. Claim 4 and 24 of the '482 patent then recite "the data
18    further comprises one or more of business knowledge, logical designs, physical designs, physical
19    structures and relationships associated with the predetermined business application." ('482 patent at
20    32:44-48, 34:1-5.) It is further clear that the data stored in the business content database may
21    include business knowledge, logical designs, physical designs, physical structures and relationships
22    about the business applications. The claim language is unambiguous that the physical structures are
23    the physical structures of the business applications, not of the business content database.
24             83.      Similarly, claim 14 of the '111 patent, upon which claim 15 depends, recite "the
25    information of the first portion of the server includes information associated with one or more
26    predetermined business applications." ('111 patent at 34:9-11.) It is clear that the information from
27    the first portion of the server is information about the business applications. Claim 15 of the '111
28

      DECLARATION OF CRAIG ROSENBERG RE CLAIM CONSTRUCTION - 26 -
      005023-11 809681 V1
     Case
     Case 3:13-cv-00628-RCJ-CLB
          3:13-cv-00628-RCJ-CBC Document
                                 Document153-7 Filed 09/18/15
                                          65-8 Filed 04/06/21 Page
                                                              Page 28
                                                                   29 of
                                                                      of 30
                                                                         31




 1    patent then recite "the information of the first portion of the server includes at least one of business

 2    knowledge, logical designs, physical designs, physical structures, and relationships associated with

 3    one or more predetermined business applications." ('111 patent at 34:12-16.) It is further clear that

 4    the information from the first portion of the server may include business knowledge, logical designs,

 5    physical designs, physical structures and relationships about the business applications. Again, the

 6    claim language is unambiguous that the physical structures are the physical structures of the business

 7    applications, not of the storage in the first portion of the server where the information is stored.

 8             84.      This interpretation is supported by the specification of the '482 and '111 patents,

 9    which state that the business content layer "includes business knowledge, logical designs, physical

10    designs, physical structures, relationships, and data associated with a selected area of business

11    activity." ('482 patent at 12:16-20. '111 patent at 12:20-23.) The business content layer is

12    characterized as a business content database and is referenced in the metadata layer. ('482 patent at

13    12:24-29. '111 patent at 12:27-32.) The metadata stored in the metadata layer is used to generate

14    applications. ('482 patent at 9:49-61, 15:10-49. '111 patent at 9:53-66, 15:13-50.) Thus, the

15    physical structures are the physical structures of the applications to be generated.

16             85.      Any system has a physical structure. In terms of computer programs, the physical

17    structure of a computer program refers to the components that make up the program, what they are,

18    what they do, how they interact and relate to each other, and so on.

19    XIX.     “builder module”
20             86.      I understand that there is a dispute in this case regarding the construction of the term

21    “builder module.” Specifically, I understand that the parties’ proposed constructions for this term is

22    as follows:

23         Claim Term or Phrase             AIT’s Proposed                    Salesforce’s Proposed
                                            Construction                      Construction
24         “builder module”                 “a software tool to construct     “self-contained unit of
25                                          an application or part of an      software capable of
           (‘482 claim 10)                  application from metadata”        generating a user interface
26                                                                            using metadata for a user
                                                                              interface and functions
27                                                                            common to a variety of
                                                                              applications”
28

      DECLARATION OF CRAIG ROSENBERG RE CLAIM CONSTRUCTION - 27 -
      005023-11 809681 V1
         Case
         Case 3:13-cv-00628-RCJ-CLB
              3:13-cv-00628-RCJ-CBC Document
                                     Document153-7 Filed 09/18/15
                                              65-8 Filed 04/06/21 Page
                                                                  Page 29
                                                                       30 of
                                                                          of 30
                                                                             31




 1

 2                 87.      I agree with AIT’s proposed construction for this term. The '482 patent discloses that

 3        a user can enter data pertaining to an application through the Java data management layer. ('482

 4        patent at 15:50-57.) The '482 patent provides several example forms through which the user can

 5        enter data. ('482 patent at 11:30-12:12, 16:35-47, 17:48-67, Fig. 15, Fig. 17, Fig. 19.)

 6                 88.      The system disclosed in the '482 and '111 patents include configuration tools and end

 7        user tools. ('482 patent at 9:49-63. '111 patent at 9:53-67.) "Within the Java management layer,

 8        configuration tools take the place of a programmer and define various end user functions in terms of

 9        metadata, and metadata definitions are used to implement the desired end user functions." ('482

10        patent at 9:49-52. '111 patent at 9:54-57.) Thus, consistent with the specification, “builder module”

11        refers generally to a software tool that can be used to construct an application or part of an

12        application based on metadata.

13        XX.      Indefiniteness
14                 89.      I understand that Salesforce contends that the following terms and phrases in the

15        claims of the ‘482 and ‘111 patents are invalid for indefiniteness:

16
         “the fourth portion of the server being configured to automatically detect changes that affect the
17        information in the first portion of the server or the information in the second portion of the server”
18       “a change management layer for automatically detecting changes that affect an application” or
19        “automatically detecting changes that affect a particular application”

20       “a second layer associated with the server computer containing information about the user interface
          and functions common to a variety of applications, a particular application being generated based on
21        the data in both the first and second layers” or “a second layer containing information about the user
          interface and functions common to a variety of applications, wherein a particular application is
22        generated based on the data in the first and second layers”
23
         “a third layer associated with the server computer that retrieves the data in the first and second layers
24        in order to generate the functionality and user interface elements of the application” or “a third layer
          that retrieves the data in the first and second layers in order to generate the functionality and user
25        interface for a particular application for the client computer as the client computer connects to the
          server computer”
26
         “dynamically”
27
         “unique aspects”
28

          DECLARATION OF CRAIG ROSENBERG RE CLAIM CONSTRUCTION - 28 -
          005023-11 809681 V1
Case
Case 3:13-cv-00628-RCJ-CLB
     3:13-cv-00628-RCJ-CBC Document
                            Document153-7 Filed 09/18/15
                                     65-8 Filed 04/06/21 Page
                                                         Page 30
                                                              31 of
                                                                 of 30
                                                                    31
